DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-14 and 16-23  in the reply filed on 1/20/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application be made without serious burden. This is not found persuasive because the restriction for a national stage application requires unity of invention, which is fulfilled only where there is a “special technical feature” that makes a contribution over the prior art. In the instant case, Groups I and II do not contain a “special technical feature” that make a contribution over the prior art in view of Ederer et al. (US20040026418), Wilkening et al. (US6042774), and Schoeneborn et al. (EP2193863).  Additionally, such differences requires a different search and a burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 12, 21, and 23 are objected to because of the following informalities:  
Regarding claim 12, the Examiner suggests the limitation “towards the lower edge the deflecting means is the first sealing means” in line 10-13 read “towards the lower edge, wherein the deflecting means is the first sealing means”.
 claim 21, the Examiner suggests the limitation “towards the bottom” in line 2 read “towards a bottom of the container”. 
Regarding claim 23, the Examiner suggests the limitation “the interchangeable chamber an interchangeable chamber” in line 2 read “the interchangeable chamber is an interchangeable chamber”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“deflecting means” in claims 12 and 23, wherein the specification does not define any corresponding structure. The specification recites “deflecting means is the first 
“sealing means” in claims 12 and 23, wherein the specification does not define any corresponding structure.
“first sealing device” in claims 1-7, 9, 18, 19, and 23, wherein the specification defines the following corresponding structure: “the first sealing device comprises a sheet metal and/or metal molded part and/or a part consisting of an elastic polymer” in pg. 3 line 9-10 of the specification.
“second sealing device” in claims 2, 9-11, and 22, wherein the specification defines the following corresponding structure: “second sealing device comprises an elastic seal, preferably a seal made of rubber or silicone foam” in pg. 4 line 1-2 of the specification.
“collecting device and/or a suction device” in claim 14, wherein the specification defines the following corresponding structure: “collecting tray 45” pg. 11 line 1 of the specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 21, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation " the second sealing device " in line 2- 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the second sealing device " in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second sealing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first sealing means" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second sealing device" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear what the position is in related to what is intended in the limitation “position as intended” recited in line 3. Is this position a sealed position for an intended purpose of sealing the container towards the lower edge? Or is this the container positioned in the device for the intended purpose of manufacturing a three-dimensional object?
Regarding claim 12, it is unclear what the position is in relation to the intended purpose in the limitation “positioned in accordance with its intended purpose” recited in line 8-9. Is this position a sealed position for an intended purpose of sealing the container towards the lower edge? Or is this the container positioned in the device for the intended purpose of manufacturing a three-dimensional object?
Regarding claim 12, it is unclear whether the deflecting means line 13 is the same or different from the deflecting device recited in line 7 and 9.
Regarding claim 23, the limitation recites “an interchangeable chamber for a device… to be manufactured in the respective layer” in line 2-4. It is unclear whether the device recited in claim 23 is the same or different from the device recited in claim 12. Further, it is unclear whether the container having an upper edge and a lower edge, a wall, and a height-adjustable platform is the same or different from the container having an upper edge and a lower edge, a 
Correction and clarification is required.

Claim limitation “deflecting means” and “sealing means” in claims 12 and 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure for “deflecting means” and “sealing means”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 6, 8, 12, 16, 17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ederer et al. (US20040026418).
Regarding claim 1, Ederer teaches an interchangeable chamber (interchangeable container 1; Figure 1) for a device for producing a three-dimensional object by selective layerwise solidification of building material at locations corresponding to the cross-section of the object to be manufactured in the respective layer ([0017] It can be utilized just as well for selective laser sintering as in a device for pattern building), the interchangeable chamber comprising 
a container (interchangeable container 1; Figure 1) having an upper edge and a lower edge (see annotated Figure 1 below), a wall (see annotated Figure 1 below) and a height- adjustable platform (workpiece platform 2; Figure 1) provided in the container, wherein 
the wall of the container has on its inside a first sealing device (metal sheets 7; Figure 2 and 3; [0049] sealing means is preferably included such that thin metal sheets 7 attached to job box 1, particularly on its top edge, press against the inside of job box 1 during pattern building, for instance due to the force exerted by the moulding sand, and thereby cover up the slot) connecting to the platform in a sealing position in such a way that the first sealing device and the platform cooperate to seal the container towards the lower edge ([0051] sheet metal 7 now functions like a blind, by resting against the inner wall of job box 1 as workpiece platform 2 or frame 3 sinks and thereby covering engagement recesses 6A, 6B, 6C, and 6D).  

    PNG
    media_image1.png
    615
    756
    media_image1.png
    Greyscale

Regarding claim 2, Ederer teaches the interchangeable chamber according to claim 1, wherein the platform has a second sealing device (sealing means 9; Figure 2 and 3) which seals against an inside of the wall of the container (see sealing means 9 against wall in Figure 2 and 3).  
Regarding claim 3, Ederer teaches the interchangeable chamber according to claim 1, wherein the first sealing device is designed in such a way that, when the interchangeable chamber is positioned as intended, building material impinging on the first sealing device is conveyed further substantially towards the lower edge of the interchangeable chamber ([0049] metal sheets 7 attached to job box 1, particularly on its top edge, press against the inside of job box 1 during pattern building, for instance due to the force exerted by the moulding sand, and thereby cover up the slot and [0051] The sheet metal 7 now functions like a blind, by resting against the inner wall of job box 1 as workpiece platform 2 or frame 3 sinks and thereby covering engagement recesses 6A, 6B, 6C, and 6D; see also deflection channels 8A and 8B in Figure 2 and 3 that guide the metal sheet 7).  
claim 4, Ederer teaches the interchangeable chamber according to claim 1, wherein the first sealing device has at least one surface section which protrudes into the inside of the container (see outlined shape in annotated Figure 3 below).  

    PNG
    media_image2.png
    747
    614
    media_image2.png
    Greyscale

Regarding claim 6, Ederer teaches the interchangeable chamber according to claim 1, wherein the first sealing device comprises a sheet metal (claim 10: sealing means (7) is formed with metal sheets).  
Regarding claim 8, Ederer teaches the interchangeable chamber according to claim 1, wherein the sealing position is a position of the platform in the container in which the platform can be coupled to and/or uncoupled from a carrier device provided in the device (see sealing position in Figure 2 where sealing means 7 is coupled to the platform 2 via carrier 3).  
Regarding claim 12, Ederer teaches an interchangeable chamber (interchangeable container 1; Figure 1) for a device for manufacturing a three-dimensional object by selective layerwise solidification of building material at locations corresponding to the cross-section of the object to be manufactured in the respective layer ([0017] It can be utilized just as well for selective laser sintering as in a device for pattern building), the interchangeable chamber comprising: 

a deflecting device (“sealing means is preferably included such that thin metal sheets 7”- see pg. line and Figure 2 and 3) which is provided on the inside of the wall of the container (see 7 inside container in Figure 2 and 3) and is designed in such a way that, when the interchangeable chamber is positioned in accordance with its intended purpose, building material impinging on the deflecting device is conveyed further towards the lower edge the deflecting means is the first sealing means ([0049] metal sheets 7 attached to job box 1, particularly on its top edge, press against the inside of job box 1 during pattern building, for instance due to the force exerted by the moulding sand, and thereby cover up the slot and [0051] The sheet metal 7 now functions like a blind, by resting against the inner wall of job box 1 as workpiece platform 2 or frame 3 sinks and thereby covering engagement recesses 6A, 6B, 6C, and 6D; see also deflection channels 8A and 8B in Figure 2 and 3 that guide the metal sheet 7).  
Regarding claim 16, Ederer teaches the interchangeable chamber according to claim 1, wherein the building material is a powdery building material ([0029] means for making the recesses above the workpiece platform impervious to powder).  
Regarding claim 17, Ederer teaches the interchangeable chamber according to claim 4, wherein the at least one surface section is directed obliquely in the direction of the lower edge of the interchangeable chamber (see annotated Figure 3 below).

    PNG
    media_image3.png
    747
    694
    media_image3.png
    Greyscale

Regarding claim 23, Ederer teaches the interchangeable chamber according to claim 12, wherein the interchangeable chamber an interchangeable chamber  (see same language recited in claim 12 rejection) for a device for producing a three-dimensional object by selective layerwise solidification of building material at locations corresponding to the cross-section of the object to be manufactured in the respective layer (see same language recited in claim 12 rejection), the interchangeable chamber comprising a container having an upper edge and a lower edge, a wall-and a height-adjustable platform provided in the container  (see same language recited in claim 12 rejection), wherein the wall of the container has on its inside a first sealing device connecting to the platform  in a sealing position in such a way that the first sealing device and the platform cooperate to seal the container towards the lower edge, and the deflecting means is the first sealing means ([0049] metal sheets 7 attached to job box 1, particularly on its top edge, press against the inside of job box 1 during pattern building, for instance due to the force exerted by the moulding sand, and thereby cover up the slot and [0051] The sheet metal 7 now functions like a blind, by resting against the inner wall of job box .

Claim(s) 1, 4, 5, 7, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkening et al. (US6042774).
Regarding claim 1, Wilkening teaches an interchangeable chamber (container 1; Figure 1) for a device for producing a three-dimensional object by selective layerwise solidification of building material at locations corresponding to the cross-section of the object to be manufactured in the respective layer (Abstract: producing an object by successive solidification of layers of a powder material), the interchangeable chamber comprising 
a container (container 1; Figure 1) having an upper edge and a lower edge, a wall (see annotated Figure 1 below) and a height- adjustable platform (plate 13 and object support 2; Figure 1) provided in the container, 
wherein the wall of the container has on its inside a first sealing device (flexible sealing lip 22 ; Figure 1) connecting to the platform in a sealing position in such a way that the first sealing device and the platform cooperate to seal the container towards the lower edge (col 2 line 19-21).  

    PNG
    media_image4.png
    715
    896
    media_image4.png
    Greyscale

Regarding claim 4, Wilkening teaches the interchangeable chamber according to claim 1, wherein the first sealing device has at least one surface section which protrudes into the inside of the container (see 22 protruding into container 1 in Figure 1).  
Regarding claim 5, Wilkening teaches the interchangeable chamber according to claim 1, wherein the first sealing device is arranged substantially on the inside of the wall of the container so as to extend circumferentially therein (col 2 line 20-21).  
Regarding claim 7, Wilkening teaches the interchangeable chamber according to claim 1, wherein the first sealing device is arranged closer to the lower edge than to the upper edge (see 22 arranged closer to lower edge in annotated Figure 1 as discussed in claim 1).  
Regarding claim 16, Wilkening teaches the interchangeable chamber according to claim 1, wherein the building material is a powdery building material (col 2 line 47-48).  
 claim 19, Wilkening teaches the interchangeable chamber according to claim 7, wherein the first sealing device is arranged at or near the lower edge (see 22 arranged near lower edge in annotated Figure 1 as discussed in claim 1).  
Regarding claim 20, Wilkening teaches the interchangeable chamber according to claim 7, wherein the sealing position is a position of the platform in a lower region of the container (see sealing position in Figure 1 where 22 is arranged in a lower region of the container).  

Claim(s) 1, 2, 4-6, 9-11, 13, 14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeneborn et al. (EP2193863).
Regarding claim 1, Schoeneborn teaches an interchangeable chamber (carrier arrangement 10; Figure 2) for a device for producing a three-dimensional object by selective layerwise solidification of building material at locations corresponding to the cross-section of the object to be manufactured in the respective layer (“production of three-dimensional workpieces by applying powder layers with electromagnetic radiation or particle radiation”- see pg. 2 line 19-20), the interchangeable chamber comprising a container (housing element 12; Figure 2) having an upper edge (see upper edge of 12 closer to 18 in Figure 2) and a lower edge (see lower edge of 12 closer to where arrow for 12 is pointing in Figure 2), a wall (base body 14 ; Figure 2) and a height- adjustable platform (substrate member 22 with lifting element 38; Figure 2) provided in the container, wherein the wall of the container has on its inside a first sealing device (first sealing member 40; Figure 2) connecting to the platform in a sealing position (see 40 directly below 22 in Figure 2) in such a way that the first sealing device and the platform cooperate to seal the container towards the lower edge (“sealing of the carrier 18 
Regarding claim 2, Schoeneborn teaches the interchangeable chamber according to claim 1, wherein the platform has a second sealing device (second sealing elements 68, 70; Figure 2 and 3) which seals against an inside of the wall of the container (see 68 and 70 sealed against the wall in Figure 3).  
Regarding claim 4, Schoeneborn teaches the interchangeable chamber according to claim 1, wherein the first sealing device has at least one surface section which protrudes into the inside of the container (sealing lips 48 in Figure 5).  
Regarding claim 5, Schoeneborn teaches the interchangeable chamber according to claim 1, wherein the first sealing device is arranged substantially on the inside of the wall of the container so as to extend circumferentially therein (see 40 surrounding 24 in Figure 4).  
Regarding claim 6, Schoeneborn teaches the interchangeable chamber according to claim 1, wherein the first sealing device comprises a part consisting of an elastic polymer inserted into the wall of the container (“main body of the first sealing element may further comprise a fibrous material, such as e.g. Contain carbon fibers. The carbon fibers may be embedded in a matrix of polytetrafluoroethylene material or polytetrafluoroethylene copolymer material”- see pg. 4 line 28-30).  
Regarding claim 9, Schoeneborn teaches the interchangeable chamber according to claim 1, wherein the first sealing device on the one hand and the platform and/or the second sealing device on the other hand cooperate in the sealing position in such a way that building material cannot pass there between (“Preferably, the second sealing element consists of a felt 
Regarding claim 10, Schoeneborn teaches the interchangeable chamber according to claim 1, wherein the second sealing device is arranged on the side of the platform facing the lower edge of the container (“a circumferential surface of the lifting element 38 is provided with two grooves 64, 66. In the grooves 64, 66 of a felt material existing second sealing elements 68, 70 are added”- see pg. 7 line 38-39).  
Regarding claim 11, Schoeneborn teaches the interchangeable chamber according to claim 1, wherein the second sealing device comprises an elastic seal (“grooves 64, 66 of a felt material”- see pg. 7 line 39; see Figure 3).  
Regarding claim 13, Schoeneborn teaches a device for manufacturing a three-dimensional object by selectively solidifying building material layer by layer at locations corresponding to the cross section of the object to be manufactured in the respective layer (“production of three-dimensional workpieces by applying powder layers with electromagnetic radiation or particle radiation”- see pg. line), comprising an interchangeable chamber according to claim 1 (see claim 1 rejection as being anticipated by Schoeneborn above), wherein the interchangeable chamber can be removed from the device and inserted into it (“In the state of the carrier arrangement 10 mounted in a system for the production of workpieces”- see pg. 6 line 47).  
Regarding claim 14, Schoeneborn teaches the device according to claim 13, wherein the device comprises a collecting device for receiving building material leaking from the 
Regarding claim 16, Schoeneborn teaches the interchangeable chamber according to claim 1, wherein the building material is a powdery building material (Abstract: carrier is arranged to receive raw material powders).  
Regarding claim 17, Schoeneborn teaches the interchangeable chamber according to claim 4, wherein the at least one surface section is directed obliquely in the direction of the lower edge of the interchangeable chamber (see annotated Figure 5 below).  

    PNG
    media_image5.png
    550
    550
    media_image5.png
    Greyscale

Regarding claim 18, Schoeneborn teaches the interchangeable chamber according to claim 6, wherein the first sealing device comprises a part consisting of silicone rubber (“groove sealing element 62 is in the form of a silicone round cord”- see pg. 7 line 37-38 and Figure 5).  
Regarding claim 21, Schoeneborn teaches the interchangeable chamber according to claim 9, wherein the container is closed in a gas-tight manner towards the bottom (“In order to prevent protective gas and / or raw material powder particles from escaping from the process .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn et al. (EP2193863).
Regarding claim 22, Schoeneborn teaches the interchangeable chamber according to claim 11. While, Schoeneborn fails to teach wherein the second sealing device comprises a seal made of rubber or silicone foam, Schoeneborn does teach the first sealing device comprises a seal made of rubber or silicone foam (“In the first and / or the second groove, which is / are formed in the main body of the first sealing element, a groove sealing element for sealing the first or the second groove is preferably arranged. The groove sealing element may for example be formed cord-shaped and made of an elastically deformable material, such as. Silicone”- see pg. 4 line 50-52). The silicone seal ensures that no build material pollutes the sealing element (“The groove sealing element ensures that no raw material powder particles penetrate into the groove formed in the main body of the first sealing element and pollute the first sealing element”- see pg. 5 line 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second sealing device to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743